Case 2:20-cr-00516-FMO Document 52 Filed 01/28/21 Page1lofi Page ID #:345

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NUMBER
PLAINTIFF CR 20-00516-FMO-1
Ni;

 

NATHAN WILSON, DEFENDANT. ABSTRACT OF COURT PROCEEDING

 

 

TO: UNITED STATES MARSHAL AND/OR WARDEN, METROPOLITAN DETENTION CENTER:

You are hereby notified that the Honorable Fernando M. Olguin
&! United States District Judge O United States Magistrate Judge, has this date Gf ordered O recommended that the above- named
federal prisoner be:

LJ Allowed to make O social O legal telephone call(s) at prisoner’s own expense;
LO) forthwith LJ as soon as possible LJ as requested, at suitable times
OC) Allowed social visits CX Dressed in civilian clothing for court appearances

UJ Housed or designated to LE MDCLA UL Other

 

CO) Provided with a medical examination and/or medical treatment for
A report regarding this examination/treatment is to be submitted to the court on or before

K) Provided with a psychiatric/psychological examination. A report regarding this examination/treatment is to be submitted to
the court on or before_March 1, 2021.

L) Provided with dental treatment. A report regarding this examination/treatment is to be submitted to the court on or

 

 

 

 

 

 

before
O) Other
CLERK U.S. DISTRICT COURT
Dated: January 28, 2021 By: _/s/_ Vanessa Figueroa at 213-894-0215
Deputy Clerk
RETURN TO CLERK’S OFFICE
L] Western Division-Los Angeles LJ Southern Division-Santa Ana LJ Eastern Division-Riverside

This abstract was received on

 

J The aforementioned order(s) were or will be complied with on:

 

O The aforementioned order(s) were not complied with for the following reasons:

 

 

 

 

 

 

 

Name (Print) Title Signature

ce: ¥ MDC, Ki Cell block & Bureau of Prisons

 

CR-53 (12/03) ABSTRACT OF COURT PROCEEDING
